 1   LONGYEAR, O’DEA & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendant,
     COUNTY OF SACRAMENTO
 6
 7                                UNITED STATES DISTRICT COURT
 8              EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
 9
10   RAMIN A. SHEKARLAB,                 )                Case No.: 2:18-CV-00047-JAM-EFB
                                         )
11               Plaintiff,              )                STIPULATION FOR VOLUNTARY
                                         )                DISMISSAL AND ORDER
12          vs.                          )
                                         )                PTC: 11-22-19
13   COUNTY OF SACRAMENTO; ROBERT        )                Trial: 1-13-20
     PADILLA, M.D.; CHARLES KIM, M.D.;   )
14   MANJEET KAUR, R.N.; JOYCE AMAJOR, )
     R.N., KATHRYN GONZALES, and DOES 1- )
15   10,                                 )
                                         )
16               Defendants.             )
                                         )
17
18         Plaintiff RAMIN A. SHEKARLAB and Defendant COUNTY OF SACRAMENTO have

19   resolved this case in its entirety. Therefore, the parties stipulate to a dismissal of this action with

20   prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

21         Each party shall bear its own litigation costs and attorney’s fees.

22         It is so stipulated.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///



                       STIPULATION FOR VOLUNTARY DISMISSAL AND [PROPOSED] ORDER - 1
 1
 2
     Dated: June 20, 2019                     LONGYEAR, O’DEA & LAVRA, LLP
 3
 4
                                              By:   /s/ Van Longyear       ________________
 5                                                   VAN LONGYEAR
                                                     NICOLE M. CAHILL
 6                                                   Attorneys for Defendant,
                                                     COUNTY OF SACRAMENTO
 7
 8
     Dated: June 20, 2019                     LAW OFFICES OF STEWART A. KATZ
 9
10
                                              By: /s/ Stewart A. Katz (As Authorized 6-20-19)
11                                                    STEWART A. KATZ
                                                      Attorney for Plaintiff,
12                                                    RAMIN A. SHEKARLAB
13
14
                                             ORDER
15
16
            IT IS SO ORDERED:
17
18   Dated: June 20, 2019                     /s/ John A. Mendez___________________
19                                            JUDGE OF THE U.S. DISTRICT COURT
                                              EASTERN DISTRICT OF CALIFORNIA
20
21
22
23
24
25
26
27
28


                    STIPULATION FOR VOLUNTARY DISMISSAL AND [PROPOSED] ORDER - 2
